DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 03/10/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 and 08/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

1. – operation control unit …In claim 10.
2. – drive mechanism…. In claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “operation control unit” at least in paragraphs [0055, 0063]. It is clear from the disclosure that these limitation is referring to the control/processing components of a computer. And for ‘drive mechanism”, the specification paragraphs [0019, 0028, 0042] referring to wheels and the associated actuator.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, based on the provided claim language, claims 3 and 4 contains unclear limitations, so the metes and bounds of these claims cannot be ascertained and it is not clear what applicant intends to encompass. For example, in claim 3, the term “a first face of the robot”, and in claim 4, the term “a second face of the robot. are being considered broad terms that can be interpreted in several ways by one having ordinary skill in the art. Particularly, the claims are silent on how these two faces are being implemented on the robot ?, Are these faces referring to a robot having a human-like head with two faces? (e.g. one in front and one on the back of the head ?), Or are these two faces directed as showing two different face emotions ? 

Accordingly, appropriated correction is earnestly requested.

 Examiner notes wherein the claims have been addressed below, in view of the prior art of record, as best understood by the Examiner in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections provided herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al (US 2018/0104822 – from IDS, hereinafter “Yuki”) in view of Nakagome et al (US 2018/0370039), hereinafter “Nakagome”.

Regarding claims 1 and 17, Yuki discloses a robot (e.g. via communication device 1 as shown in fig. 1), comprising:
             
    PNG
    media_image1.png
    412
    581
    media_image1.png
    Greyscale

a non-transitory computer readable medium configured to store instructions (e.g. see fig. 3: via memory 160 – see [0039, 0041]); 
a display (see fig. 1-3: display 11 – see [0031-0032]); 
a sensor (see fig. 1 and 3: environment measuring device 15 / camera 150) configured to detected a location of a user (e.g. communication partner) (see [0038,0044]); and 

    PNG
    media_image2.png
    576
    449
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    302
    360
    media_image3.png
    Greyscale

(see fig. 3: via control device 16 having processor 161) connected to the display (11) and the non-transitory computer readable medium (160), wherein the processor (16/161) is configured to execute the instructions for: 
generating an eye image, wherein the eye image includes a pupil region (see the eye images at figures 1-2 via displays 11A and 11B as eye portions) (see [0031, 0037, 0054-0055]); 
instructing the display to display the eye image (see [0031, 0033, 0037, 0054-0055]), and 
………………….
Yuki teaches the claimed invention, but does not expressly teach changing the pupil region in accordance with the detected location of the user.  However, in the same field of endeavour or analogous art, Nakagome teaches the claimed features implemented in a robot 100 as a pet robot having a head 101, a body 102, ears 103, eyes 104, a mouth 105, arms 107, legs 108, and a tail 109, and particularly teaches the changing of the pupil / iris according with the user location (see [0060 and 0067]). Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yuki to include the idea of changing the images of the irises/pupil as taught by Nakagome for the benefit of having capability of determining the direction of the user.
Regarding claim 2, Yuki in view of Nakagome discloses as discussed above in claim 1. Yuki is silent to disclose wherein the processor is configured to execute the instructions for changing the pupil region in response to the detected location of the user being within a predetermined range from the robot. 
However, Nakagome discloses measuring the distance of a predetermined target (e.g. user) (see [0042, 0067, 0101]). See motivation to combine as set forth above in claim 1.
Regarding claim 3, Yuki in view of Nakagome discloses as discussed above in claim 1. Yuki further discloses wherein the processor is configured to execute the instructions for generating an eyeball model, the eyeball model is a three-dimensional model of an eyeball, and the display is configured to project the eyeball model onto a first face of the robot (e.g. the eyeballs displayed on displays 11A and 11B are considered as a 3D model in order to provide a complete image of the “eyeball” expressing the selected gaze motion– see [0008, 0031, 0033]).
Regarding claim 7, Yuki in view of Nakagome discloses as discussed above in claim 1. Yuki is silent to disclose wherein the processor is configured to execute the instructions for causing the pupil region to expand or contract. 
Nakagome teaches the changing of the pupil / iris (see [0060 and 0067]). – The fact of changing the pupil/iris can be interpreted as similar of expanding / contracting the pupil/iris. See motivation to combine as set forth above in claim 1.
Regarding claim 8, Yuki in view of Nakagome discloses as discussed above in claim 1. Yuki further discloses wherein the sensor is configured to detects a sight line of the user, and the processor is configured to execute the instructions for changing the eye image in response to the detected sight line of the user being toward the robot ([0033, 0058-0059]).

Allowable Subject Matter
Claims 4-6, 9-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 2004/0249510 to Hanson, which is directed to an HER may be used as an automated educator, mentor, or tutor. In these cases, the HER may be used for one, some, all, or none of the following: (a) to provide nurturing attention to the pupil, (b) to maintain the attention of the pupil, by varied means that may include games, linguistic and paralinguistic interaction, and/or storytelling, (c) to obtain data from the pupil by natural language dialogue, visual inspection, olfactory (chemical) sensing, and/or accessing records of the pupil, (d) to perform diagnosis and assessment of the pupil, by processing obtained data using expert systems database(s) and 
2. – US 2007/0192910 to Vu et al, which is directed to mobile robot guest for interacting with a human resident performs a room-traversing search procedure prior to interacting with the resident, and may verbally query whether the resident being sought is present. Upon finding the resident, the mobile robot may facilitate a teleconferencing session with a remote third party, or interact with the resident in a number of ways. For example, the robot may carry on a dialogue with the resident, reinforce compliance with medication or other schedules, etc. In addition, the robot incorporates safety features for preventing collisions with the resident; and the robot may audibly announce and/or visibly indicate its presence in order to avoid becoming a dangerous obstacle. Furthermore, the mobile robot behaves in accordance with an integral privacy policy, such that any sensor recording or transmission must be approved by the resident. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664